Case 1:19-cv-08481-LJL Document 46-2 Filed 08/24/20 Page 1 of 12




             EXHIBIT B
                Case
                Case1:19-cv-08481-LJL
                     1:19-cv-08481-LJL Document
                                       Document46-2
                                                2-1 Filed
                                                    Filed09/13/19
                                                          08/24/20 Page
                                                                   Page22of
                                                                         of12
                                                                            12
FILED: NEW YORK COUNTY CLERK 07/15/2019 05:51 PM                                               INDEX NO. 156903/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/15/2019




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
                                                                       X
          AARON COPPELSON,                                                     Index No:
                                                                               Date File: July 15, 2019
                                 Plaintiffs,
                                                                               Summons with Notice
                 - against -
                                                                               New York County designated
          RYAN SERHANT,                                                        as Venue for Trial
          NEST SEEKERS INTERNATIONAL LLC,
          ELAD RAHAMIM, WELLS FARGO ADVISORS, LLC.

                                 Defendants.

                                                                       X
          To the above named Defendants:

                 PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to appear in

          this action by serving a notice of appearance on plaintiff at the address set forth below, and to do

          so within 20 days after the service of this Summons (not counting the day of service itself), or

          within 30 days after service is complete if the summons is not delivered personally to you within

          the State of New York.

                 YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a

          judgment will be entered against you by default for the relief demanded below.

                 NOTICE, the nature of this action is for inter alia, Fraud, Mistake, Breach of Contract,

          Uniform Commercial Code, and Unjust Enrichment.

                 The relief sought is money damages based upon the above causes of action with an exact

          amount to be determined at trial. Upon your failure to appear, judgment will be taken against

          you by default for an amount to be determined at trial with interest at the rate prescribed by law

          from the date of contract, and costs and disbursements of this action.




                                                        1 of 2
               Case
               Case1:19-cv-08481-LJL
                    1:19-cv-08481-LJL Document
                                      Document46-2
                                               2-1 Filed
                                                   Filed09/13/19
                                                         08/24/20 Page
                                                                  Page33of
                                                                        of12
                                                                           12
FILED: NEW YORK COUNTY CLERK 07/15/2019 05:51 PM)                                INDEX NO. 156903/2019
NYSCEF DOC. NO. 1                                                           RECEIVED NYSCEF: 07/15/2019




         Dated: New York, New York
                July 15, 2019                  KUPILLAS, UNGER & BENJAMIN, LLP.


                                               peorevEe-g7-404eg
                                               By: Jeffrey Benjamin, Esq.
                                               Attorney for Plaintiff
                                               5 Penn Plaza, 23rd Floor
                                               New York, NY 10001
                                               (212) 655-9536
          Defendants' Addresses:

          RYAN SERHANT
          NEST SEEKERS INTERNATIONAL LLC
          415 Madison Avenue
          New York, NY 10017

          ELAD RAHAMIM
          WELLS FARGO ADVISORS, LLC.
          1133 Westchester Avenue, 3rd Floor
          White Plains, NY 10604




                                                  2




                                               2 of 2
Am   aim 1.14.   de II am.   I   •••   Nase •   11.46 I,   "b...     W             N.,   %of   ••••   •••   ,   L.   V   .6..   ••••   •   ••••



                       1:19-cv-08481-LJL
NYSCEF DOC. NO. 2 Case 1:19-cv-0 8481-LJL                                                    46-2 Filed
                                                                                   Documentt 2-1
                                                                                   Documen               08/24/20 Page
                                                                                                   Filed09/13/19   Page4 4ofof1212
                                                                                                                   RECEIVED     NYSCEF:                                   08/14/2019 .




                 SUPREME COURT OF THE STATE OF NEW YORK
                 COUNTY OF NEW YORK
                                                                                                                                       X
                 AARON COPPELSON and NIGHTENGALE NY1, LLC.,                                                                                       Index No: 156903/2019

                                                                   Plaintiff,
                                                                                                                                                  VERIFIED COMPLAINT
                                  - against -

                  RYAN SERHANT,
                  NEST SEEKERS INTERNATIONAL LLC,
                  ELAD RAHAMIM, WELLS FARGO ADVISORS, LLC.

                                                                   Defendants.

                                                                                                                                       X


                                   Plaintiff, AARON COPPELSON, (hereinafter "plaintiff'), by its attorneys, KUPILLAS,

                  UNGER & BENJAMIN, as and for his Verified Complaint against the defendants alleges as

                   follows:

                                                                                PRELIMINARY STATEMENT

                                       This is an action for actual, compensatory, incidental, consequential and punitive

                   damages, costs and attorneys' fees for inter alia, Deceptive Practices, Fraud, and Unjust

                   Enrichment. Defendants were plaintiff's real estate broker and financial advisor inducing its

                   purchase of a Condominium Unit in Manhattan, New York on July 24, 2015.

                                                                                                PARTIES

                                       1.                  Plaintiff COPPELSON is a natural person over eighteen (18) years of age and

                   maintains a residence in State of California, County of Los Angeles.

                                       2.                  Plaintiff NIGHTENGALE NY1, LLC., is a domestic corporation duly charted in

                   California and doing business in the State of New York.

                                       3.                  Upon information and belief, RYAN SERHANT is a natural person over eighteen
NYSCEi" DuC. NO. 2    Case
                       Case1:19-cv-08481-LJL
                            1:19-cv-08481-LJL Document
                                               Document46-2       08/24/20 Page
                                                        2-1 Filed 09/13/19      5 of 12
                                                                           RECEIVED  NYSCEF:               08/14/2019




          years of age who maintains a place of business at 415 Madison Avenue, New York, NY 10017.

                 4.       Upon information and belief, defendant NEST SEEKERS INTERNATIONAL

          LLC is a domestic corporation duly charted and doing business in the State of New York as a

          real estate brokerage with offices located at 415 Madison Avenue, New York, NY 10017.

                 5.       Upon information and belief, ELAD RAHAMIM is a natural person over eighteen

          years of age who maintains a place of business at 1133 Westchester Avenue, 3rd Floor, White

          Plains, NY 10604.

                 6.       Upon information and belief, defendant WELLS FARGO ADVISORS, LLC is a

          domestic corporation with its principal place of business located at 1133 Westchester Avenue, 3"1

          Floor, White Plains, NY 10604.

                  7.      At all pertinent times alleged herein, corporate defendants operated and made

          representations by and through its representatives, the individual defendants herein, who acted on

          their own behalf and/or as an agents or principals with express, implied or apparent authority to

          act on behalf of the company in discussions and agreements with plaintiffs.

                                             STATEMENT OF FACTS

                  8.      On or around March 12, 2015, plaintiff COPPLESON was interested in

          purchasing real estate for investment purposes. Plaintiff was flexible geographically and looking

          for a transaction that would yield a return on his investment. He was introduced to defendant

          RYAN SERHANT ("SERHANT") to explore investing in Manhattan real estate. At the time,

          plaintiff was required under IRS Code 1031 to consummate a like-kind real estate exchange to

          avoid significant tax liability.

                  9.       On or around March 19, 2015, plaintiffs financial advisor ELAD RAHAMIM

          ("RAHAMIM") and SERHANT began to discuss profitable opportunities for plaintiff to invest
 affin amlamaao,   ♦vi   Ana 111 V   .16          a. •   .a.   v., ak.a.a.   N.a.   vv,   •••   ,       •••   •••   vv.   =So .1.0   r•.-'



                       1:19-cv-08481-LJL
NYSCEF DOC. NO. 2 Case 1:19-cv-0 8481-LJL                                                     46-2 Filed
                                                                                    Documentt 2-1
                                                                                    Documen               08/24/20 Page
                                                                                                    Filed09/13/19   Page6 6ofof1212
                                                                                                                    RECEIVED     NYSCEF:     08/14/2019




                   in Manhattan. On March 23, 2015, defendant SERHANT presented to plaintiff a list of such

                    properties he recommended exploring.

                                      10.    Throughout April and May, 2015, plaintiffs arranged the corporate initiation,

                    administration and transfer of funds to a qualified intermediary in New York to facilitate the

                    purchase of property in New York.

                                      11.    On May 11, 2015, defendant SERHANT communicated to plaintiff through his

                    financial                  defendant RAHAMIM that the subject property in Tribeca, 416 Washington

                    Street in Manhattan as a deal plaintiff could not pass up. Among other inducements of plaintiff,

                    defendant SERHANT specifically represented that the property would be worth well over $5M

                    in a short period of time and that the property was a "gold mine"; that the seller was underwater

                    and must sell now; that the proposed value was approximately 20% less than the comparable

                    market; and that comparable properties were selling for square footage amounts far greater than

                    that proposed by the subject seller. As further inducement and accompanying the sale was a lease

                    back by the seller for a substantial monthly rent and security deposit.

                                       12.   At the end of May, 2015, and under defendants' combined inducements, plaintiffs

                     forwent on investing in a specific property in Manhattan Beach, California. In November, 2015,

                     plaintiff reiterated his desire for that California property over defendant SERHANT'S New York

                     property as the profit potential there was far greater than the New York property. In fact,

                     plaintiffs were exploring and had the then-present ability to purchase other properties that

                     appeared far more lucrative. However, plaintiffs lost the opportunities in those due to

                     defendants' statements and the consummation of the contracts for the New York property.

                                       13.   Later in July, 2016, upon his communications with his seller of the Tribeca

                     property and his tenant, plaintiff learned the true nature of the scheme he was subjected to by the

                                                                                                    3
dm   a. ...limed,   •   a.'a   •   aa. vasa         •           .+.   v   v   r.   ••••   r       1...r   r   1,   ••••   •   ••   v   •••
                                                                                                                                             ay



                      1:19-cv-08481-LJL
NYSCEF DOC. NO. 2Case 1:19-cv-0 8481-LJL                                        46-2 Filed
                                                                      Documentt 2-1
                                                                      Documen               08/24/20 Page
                                                                                      Filed09/13/19   Page7 7ofof1212
                                                                                                      RECEIVED     NYSCEF:                        08/14/2019




                        defendants herein. Defendant SERHANT was what is known as a "dual agent"; an agent that

                        "represents" both sides in a real estate purchase transaction. Plaintiff learned later that defendant

                         paid referral fees that were never disclosed to plaintiffs. He also learned that defendants between

                         themselves made multiple statements to plaintiff's tenant, acknowledging the intentional

                         misrepresentations and concealments they made to plaintiff over the course of the Tribeca

                         transaction.

                                    14.       As a proximate result of defendants' combined conduct, plaintiffs have suffered

                         substantial money damages in an amount to be determined at trial.

                                                      AS AND FOR A FIRST CAUSE OF ACTION
                                                   GBL 349 — New York Deceptive Business Practices Act

                                    15.       The plaintiffs repeat and reallege each and every allegation above and

                         incorporates same herein.

                                    16.       This Cause of Action is asserted that plaintiffs suffered damages as a result of the

                         defendants' deceptive business practices in violation of GBL §349.

                                    17.       Over the course of the above transactions, defendants committed and/or engaged

                          including without limitation, brokering and advising a real estate purchase for a value that was

                          falsely inflated; fraudulently Inducing the purchase of real estate with inducements and

                          concealments as to value, financial condition of the seller/tenant, and comparable sales of like

                          properties; inducing forebearance by plaintiff on purchasing another property plaintiffs intended

                          to purchase.

                                     18.      All of the above misrepresentations, omissions, and/or conduct involved material

                          facts between the parties and were unfair, illegal, false, deceptive and/or misleading.




                                                                                              4
       •   r    a..a   WV              •••• -"-               ••• •••           •

                  Case 1:19-cv-0
NYSCEF DOC. NO. 2 Case 1:19-cv-08481-LJL
                                 8481-LJL                Documen   46-2 Filed
                                                         Documentt 2-1         08/24/20 Page
                                                                         Filed09/13/19   Page8 8ofof1212
                                                                                         RECEIVED     NYSCEF:        08/14/2015




                            19.   Additionally, such representations were likely to, and in fact did, harm or deceive

           the plaintiffs who were acting, reasonably.

                            20.   The conduct and actions described herein effect at the general public and have a

           broad impact on individual and business consumers of real estate broker and financial planning

           services at large and are not isolated or unique to the parties.

                            21.   The aforementioned conduct constitutes deceptive business practices, in violation

           of General Business Law Art. 22-A, §349.

                            22.   As a result of the defendants' above violations, the plaintiffs have sustained

           damages for which they are entitled to recover from defendants.

                            23.   The plaintiffs are entitled to recover costs and attorney's fees from the defendants

               pursuant to GBL §349(h) and GOL §5-327.

                                              AS AND FOR A SECOND CAUSE OF ACTION
                                                 Fraudulent Inducement and Concealment

                            24.   Plaintiffs repeat and reallege each and every allegation above and incorporate

               same as if fully set forth herein.

                            25.   This Cause of Action is asserted against defendants for actual, compensatory and

               punitive damages based upon common law fraud and/or fraud in the inducement and

               concealment.

                            26.   The conduct referred to above constitute numerous intentional misrepresentations,

               concealments and/or omissions of fact by defendants.

                            27.   The misstatements, concealments and/or omissions as to the subject sale of

               property were material to the transactions.




                                                                        5




                                                                   c    -P
 ••••   ••••   •   ••   I   a.   ••••   a.   N.&            .1.   V   •••   •.•   •   •••          .1.   .1.                    •   .1.   '4..•   41.   s   .11j




NYSCEF DOC. NO. 2 Case                             1:19-cv-08481-LJL
                                                   1:19-cv-0 8481-LJL Documen   46-2 Filed
                                                                      Documentt 2-1         08/24/20 Page
                                                                                      Filed09/13/19   Page9 9ofof1212
                                                                                                      RECEIVED     NYSCEF:                                                            08/14/70]9




                             28.                   Defendants made the above described misrepresentations, concealments and/or

                   omissions of material fact with full knowledge of their falsity and/or with reckless disregard of

                   the truth.

                             29.                   Defendants         intended              that         the       plaintiffs       rely                upon       the   aforementioned

                   misrepresentations, concealments and/or omissions to induce it to gain financially in the

                   transaction.

                                 30.               Plaintiffs reasonably relied on defendants' intentional misrepresentations,

                   concealments or omissions inducing them to consummate the purchase to their detriment.

                                 31.               As a result of the defendants' conduct, plaintiffs were injured for which they are

                   entitled to recover actual, compensatory and punitive damages from defendants.

                                 32.               The above mentioned acts were committed by defendants willfully, wantonly and

                   with reckless disregard of the rights of the plaintiffs, for which plaintiffs request punitive

                   damages.

                                                            AS AND FOR A THIRD CAUSE OF ACTION
                                                                      Breach of Contract

                                 33.               The parties entered into a written Contract/Agreement for the real estate agent and

                   financial advisor services contemplated and memorialized in a written Agreement.

                                 34.               Consideration for the Contract was paid by plaintiffs in the amount called for

                   thereunder, which such amount was accepted by defendants.

                                 35.               Defendants breached the Contract between the parties by failing to perform

                   thereon.

                                 36.               Plaintiff has suffered damages resulting from defendants' breach.




                                                                                                               6
  ..a.mem• a/   •   411 ••=1 • II     a. N.A. I.   "ft,   V   V+•..   a.   ...a   N.41.                 sa,   Nar



                 Case 1:19-cv-0
NYSCEF DOC. NO. 2Case 1:19-cv-08481-LJL
                                8481-LJL                                                  Documen   46-2 Filed
                                                                                          Documentt 2-1         08/24/20 Page
                                                                                                          Filed09/13/19   Page1010ofof1212
                                                                                                                           RECEIVED     NYSCEF:   08/1 4/2019




                                                               AS AND FOR A FOURTH CAUSE OF ACTION
                                                          Breach of Implied Covenant of Good Faith and Fair Dealing

                                    37.            Plaintiffs repeat and reallege each and every allegation above and incorporate

                    same as if fully set forth herein.

                                    38.            Defendants were under an obligation to deal fairly with the plaintiffs and in good

                     faith at all times relevant herein both before and after their transactions with plaintiffs.

                     Defendants instead conducted themselves so as to specifically damage or minimize plaintiff's

                     investment.

                                    39.            As such, defendants willfully or negligently breached their covenants to plaintiffs

                     in so acting.

                                    40.            Plaintiffs have suffered damages proximately related to defendants' breach of its

                     implied covenant of good faith and fair dealing.

                                    41.            Plaintiffs have suffered actual and compensatory damages from defendants'

                     breach.

                                                                      AS AND FOR A FIFTH CAUSE OF ACTION
                                                                                Unjust Enrichment

                                    42.            Plaintiffs repeat and reallege each and every allegation above and incorporate

                     same herein.

                                    43.            Defendants were unjustly enriched to the extent to which they financially

                      benefitted from plaintiffs' transactions.

                                    44.            Equity and good conscience require defendants repay plaintiffs the amount of the

                      benefit conferred on defendants.

                                    45.            As a consequence of the defendants' unjust enrichment, plaintiffs have suffered

                      monetary loss.

                                                                                                    7
                 Case 1:19-cv-0
NYSCEF DOC. NO. 2Case           8481-LJL
                      1:19-cv-08481-LJL         Documen   46-2 Filed
                                                Documentt 2-1         08/24/20 Page
                                                                Filed09/13/19   Page1111ofof12
                                                                                 RECEIVED    12
                                                                                             NYSCEF:     08/14/2019




                                   AS AND FOR A SIXTH CAUSE OF ACTION
                                                Accounting

                46.        By virtue of the Agreement between the parties and law, and by their

         aforementioned wrongful acts, plaintiffs demands a full, unfettered and timely accounting for all

         transactions and/or monies collected and expended by defendants pursuant to the Agreement and

         transactions stated herein.

         WHEREFORE, plaintiffs demand judgment against the defendants for damages as follows:

                      (a) Actual, compensatory and incidental damages of in excess of ONE MILLION

                 DOLLARS ($1,000,000) with an exact amount to be determined at trial;

                      (b) Consequential damages in an amount to be determined at the trial of this

                 matter;

                      (c) That defendants provide, or cause to be provided, to plaintiff a full corporate

                 financial accounting for all transactions had or moneys received and retained by the

                 defendants as well as all monies removed;

                       (d) Punitive damages be awarded in an amount to be determined at the trial of this

                 matter pursuant to the Fraud causes of action;

                       (e) Interest, costs, disbursements;

                       (f)   Attorney's fees pursuant to contract and statutory causes of action;

                       (g) Such other relief as the court may deem just.

          Dated: New York, New York                              KUPILLAS, UNGER & BENJAMIN, LLP.
                 August 12,2019                                           Ee/itSme*
                                                                 By: Jeffrey Benjamin Esq.
                                                                 Attorneys for Plaintiffs
                                                                 5 Penn Plaza, 23rd Floor
                                                                 New York, NY 10001
                                                                 (212) 655-9536

                                                             8
                 Case 1:19-cv-0
NYSCEE DOC. NO. 2Case           8481-LJL
                      1:19-cv-08481-LJL         Documen   46-2 Filed
                                                Documentt 2-1         08/24/20 Page
                                                                Filed09/13/19   Page1212ofof12
                                                                                 RECEIVED     12
                                                                                             NYSCEF:            08/14/2019




                                                    VERIFICATION

           STATE OF CALIFORNIA
                               ss:
           COUNTY OF LOS ANGELES                )


                  AARON COPPELSON, being duly sworn, deposes and says:

                  That deponent is a plaintiff and principal of corporate plaintiff herein; deponent has read

           the foregoing VERIFIED COMPLAINT and know the contents thereof: that the allegations

           are true and accurate to the best of the deponent's own knowledge, except as to the matters

           therein stated to be alleged upon information and belief, and that as to those matters, deponent

           believes to be




                 ON COPPELSON

           Subscribed and Sworn to before me this
              tvl day of August, 2019.
                                                                             REBECCA Y. KIM
                                                                         Notary Public - California
                                                                                                     z
                                                                            Los Angeles County
                                                                          Commission. # 2162878
                                                                       My Comm. Expires Aug 18, 2020
           NOT       TP B C
